DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claims 1-20 are directed to an abstract idea without significantly more. The claims recite a mental process that can be performed by human being and/or recite a method of organizing human activity.

In regard to Claims 1, 12, and 17 the following limitations can be performed as a mental process by a human being and/or recite a method of organizing human activity, in terms of a human being(s) performing:
[a] method, comprising:
identifying a first data set […] representing a knowledge base, the first data set representing a current knowledge point of a user in the knowledge base;
identifying a target data point, outside the first data set […] the target data point representing a target knowledge point for the user in the knowledge base; and
generating a path between the first data set and the target data point via one or more other data points […].
In regard to the dependent claims, they also claim an abstract idea to the extent that they merely claim further limitations that likewise could be performed as a mental process by a human being and/or recite a method of organizing human activity.

Furthermore, this judicial exception is not integrated into a practical application because to the extent that additional elements are claimed either alone or in combination such as, e.g., a “data structure”, generating embeddings, performing topic modeling, using an embedding metric, a computer program product, one or more non-transitory tangible storage device having program code, and/or one or more processors of one or more computers,  these are merely claimed to add insignificant extra-solution activity to the judicial exception (e.g., data gathering), to embody the abstract idea on a general purpose computer, and/or do no more than generally link the use of a judicial exception to a particular technological environment or field of use.
Furthermore, the claims do not include additional elements that taken individually, and also taken as an ordered combination, are sufficient to amount to significantly more than the judicial exception because to the extent that, e.g., a “data structure”, generating embeddings, performing topic modeling, using an embedding metric, a computer program product, one or more non-transitory tangible storage device having program code, and/or one or more processors of one or more computers, these are generic, well-known, and conventional computer elements and are claimed for the generic, well-known, and conventional functions of collecting and processing data and/or providing an analysis based on that processing.  As evidence that these additional elements are generic, well-known, and conventional, Applicant’s specification discloses the support for these elements in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a).  See, e.g., Figure 3 in Applicant’s specification generally, as well as, e.g., p21 in regard to embedding and topic modelling.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8 and 12-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by PGPUB US 20160133162 A1 by Contractor et al (“Contractor”).
In regard to Claims 1, 12, and 17, Contractor discloses a method, comprising:
identifying a first data set in a data structure representing a knowledge base, the first data set representing a current knowledge point of a user in the knowledge base;
(see, e.g., F3, s301);
identifying a target data point, outside the first data set, in the data structure, the target data point representing a target knowledge point for the user in the knowledge base; and
(see, e.g., F3, s302, and p23, “which may represent a skill a student does not currently possess);
generating a path between the first data set and the target data point via one or more other data points in the data structure
(see, e.g., F3, s304).

In regard to Claims 2, 13, and 18, Contractor discloses this feature.  See, e.g., p23, “it may be received manually, for example a student selecting a desired skill…”
In regard to Claims 3, 14, and 19, Contractor discloses this feature.  See, e.g., 18, “[n]ode 105 may represent skill that must be learned…may be acquired.”
In regard to Claims 4-6, 15-16, and 20, Contractor discloses this feature.  See, e.g., p18, “[e]ach node 105 may have a data structure that may contain a variety of information including, for example, comprehension quantification score, difficulty level quantification score, content, optional prerequisites, mandatory prerequisites, minimum scoring criteria of prerequisites, and the like.”  To the extent that Contractor may not explicitly teach the data claimed herein, however, said data has no functional relationship to the claimed computer program and thereby fails to distinguish over the cited prior art.  See MPEP 2111.05(III).
In regard to Claims 7-8, Contractor discloses this feature.  See, e.g., p27.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Contractor in view of PGPUB US 20190354887 A1 by Subramanian (“Subramanian”).
In regard to Claims 9-11, while Contractor teaches employing content as part of the nodes in the knowledge graph it may not teach these claimed techniques for identifying that path, however, in an analogous reference Subramanian teaches these techniques (see, e.g., p39, 67, and 85);
Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of invention because the cited prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the cited prior art being the lack of actual combination of the elements in a single prior art reference; one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

	Specifically, it would have been obvious to have employed the functionality taught by Submaranian along with the method otherwise taught by Contractor, in order to better identify the best learning path by identifying similarities between various nodes of the knowledge graph.


Conclusion
The prior art made of record and not relied upon is listed in the attached PTO-Form 892 and is considered pertinent to applicant's disclosure.
	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Mike Grant whose telephone number is 571-270-1545. The Examiner can normally be reached on Monday through Friday between 8:00 a.m. and 5:00 p.m., except on the first Friday of each bi-week.
	If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's Supervisory Primary Examiner, Xuan Thai can be reached at 571-272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL C GRANT/Primary Examiner, Art Unit 3715